Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Note: Applicant elects narasin as the species of polyether ionophore in the reply filed on 12/07/2016. 
Any other rejection from the previous office action, which is not restated herein, is withdrawn.
The species election is herein withdrawn.
Claims 1, 10, 12, 49, 51-55, 56-62, 63, 64 are examined herein on the merits. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12, 49, 51-55, 63, 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claim 1 recites administering a therapeutically effective amount of a solid dispersion composition consisting essentially of a polyether ionophore as the sole antimicrobial agent and an excipient or a gelling substance and a water soluble polymer, wherein the administration is intramammary administration. The specification describes that the solid dispersion comprising polyether ionophore and polyvinylpyrrolidone is formulated into an intramammary formulation by addition of an emollient triester (Crodamol GTCC is used; intra-mammary vehicle) and the intramammary composition is then dispensed into a syringe for application into the udder of the subject. See para [00104], [00105]-[00106]; paras [00107]-[00111], [00154]; see para [00158] wherein the solid dispersion is mixed with Crodamol GTCC to obtain an intramammary suspension; also see paras [00166]-[00172] for preparation of intra-mammary suspension i.e the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51-54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites composition consisting essentially of a polyether ionophore as the sole active agent and an excipient or a gelling substance and a water-soluble polymer”. Claim 51 recites “wherein the composition consists of the polyether ionophore, or the therapeutically acceptable salt thereof, and the excipient or the gelling substance” i.e the solid dispersion composition does not contain water-soluble polymer; claim 52 recites “wherein the composition consists of the polyether ionophore, or the therapeutically acceptable salt thereof, and the excipient” i.e the composition does not contain water-soluble polymer; claim 54 recites “wherein the composition consists of the polyether ionophore, or the therapeutically acceptable salt thereof, and the gelling substance” i.e the solid dispersion composition does not contain water-soluble polymer.  It is pointed out that claims 51-54 depend on claim 1; and the solid dispersion composition in claims 51-54 do not contain water-soluble polymer whereas claim 1 recites that the solid dispersion composition contains water-soluble polymer. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 49, 60 recites the limitation deoxy-narasin, deoxy-epi-narasin, deoxylaidlomycin, deoxy-salinomycin, deoxy-epi-salinomycin, etc. in the claims.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not refer to deoxy-narasin, deoxy-epi-narasin, deoxylaidlomycin, deoxy-salinomycin, deoxy-epi-salinomycin etc.
The specification provides structures of narasin (page 19, para [0073]), laidlomycin, salinomycin (page 18, para [0072]) as specific single compounds. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1) Claims 56, 57, 58, 59, 60, 61, 62 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Liu, (Polyether Antibiotics Naturally Occurring Acid lonophores vol. 1: Biology, pp. 43-102, publ. 1982, PTO-892 of record), further in view of Mosqueira et al. (US 2013/0189368, PTO-1449), and in view of instant specification.
Staphylococcus aureus (p. 46, Table 1). Examples of polyether antibiotics include monensin, narasin (contains narasin A, see the below for names listed for RN: 55134-13-9 for narasin), septamycin, lasalocid. Liu teaches that narasin, carrlomycin, and antibiotic K-41 have been reported to be active against several species of Mycoplasma at MIC range of 2.0 to 25 µg/ml. See page 45 bottom para to page 50 top 4 lines. Instant specification teaches that “Staphylococcus aureus is associated with mastitis”, see para [0002] of instant specification. 
Liu does not teach administration of a composition comprising polyether ionophore narasin and an excipient or gelling substance to treat mastitis in a subject.
Liu does not teach administration of a composition comprising polyether ionophore narasin and an excipient or gelling substance to a teat canal of the mammary gland.
	Mosqueira et al. teaches nanocarrier formulations containing drugs with antibiotic activity for treatment of mastitis which occurs due to Staphylococcus aureus in cows. See abstract, page 1, paras [0001]-[0002], [0004]; para [0025]. It is taught that “The drug in the nanoencapsulated form is more restricted to the sites of action in the tissue and in the target cells of infection by agents that cause microbial mastitis, due to the specificities of the components of the formulation and the method of production of the nanostructured formulations presented herein.” See para [0002]. It is taught that the drugs in the nanoencapsulated form show extended release and can thus achieve specific target and be released slowly and mainly in the site of action, avoiding loss or inactivation of the the doses can be reduced and the efficiency increased and toxicity can be reduced. See para [0013]. Mosqueira et al. teaches that administration of the nanoparticulate formulation therein by intramammary route is a promising route for the treatment of mastitis in dairy cows. See page 2, para [0011]. The antibacterial agents such as narasin, monensin can be employed in the nanostructured formulations therein. See page 4, right hand column, lines 8-9. Mosqueira et al. teaches that usually drugs in an amount of 500-600 mg/teat canal are employed for treating bovine mastitis. See para [0008]. Mosqueira et al. teaches that the nanoparticulate formulation can contain carriers such as polyesters, gelatin etc. See para [0038]. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer a composition comprising an effective amount of polyether ionophore narasin to treat mastitis in a subject because 1) polyether ionophores monensin, narasin, septamycin, lasalocid are well known antibiotics and are highly effective against gram-positive bacterial specie, and 2) according to instant specification Staphylococcus aureus is associated with mastitis.  Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to employ a composition comprising an effective amount of polyether ionophore narasin with reasonable expectation of success of treating mastitis in a subject.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer a composition comprising an effective amount of polyether ionophore narasin to treat mastitis caused by Staphylococcus aureus, caused by antibiotic resistant bacteria in a subject because 1) polyether ionophores monensin, narasin, septamycin, lasalocid are highly effective against gram-positive bacterial specie 
It would have been prima facie obvious to have treated mastitis caused by the microbial infections comprising administering a composition in the form of nanoparticulate formulation comprising the polyether ionophore and excipients (nanoparticulate formulation) to a teat canal of the mammary gland of bovine because 1) Mosqueira et al. teaches nanocarrier formulations for intramammary administration to dairy cows containing drugs with antibiotic activity for treatment of mastitis which occurs due to Staphylococcus aureus; Mosqueira et al. teaches that the antibacterial agents such as narasin, monensin can be employed in the nanostructured formulations therein, and 2) Liu teaches that monensin, narasin are antibiotics. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to administer a composition in the form of nanoparticulate formulation comprising the polyether ionophore narasin and excipients (nanoparticulate formulation) to a teat canal of the mammary gland with reasonable expectation of success of treating mastitis caused by Staphylococcus aureus or antibiotic resistant bacteria in bovine/dairy cows; and with advantages of using nanoparticulate formulation as taught by Mosqueira et al.
Further, it would have been prima facie obvious to have treated mastitis caused by the microbial infections comprising topically administering a composition in the form of nanoparticulate formulation comprising the polyether ionophore, excipients 
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of narasin such as a dose of 100 to 600 mg/teat canal or a dose in the range of 150 to 600 mg/teat canal for treating bovine mastitis. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of narasin such as a dose of 100 to 600 mg/teat canal for treating bovine mastitis, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitation “wherein the gelling substance solidifies the composition or seals the teat canal” in claim 62, it is pointed out that Liu, in view of Mosqueira et al. renders obvious the composition comprising antimicrobial agent such as narasin and excipients or gelling agents (gelatin), and the gelatin in the composition will have such properties. 
Regarding, the recitation “wherein the excipient is intended for rapid release”, in claim 61, it is pointed out that Liu, in view of Mosqueira et al. renders the composition comprising antimicrobial agent such as narasin and excipients obvious, and the composition will have such properties. It the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. 
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, in the previous office actions. Further, it is pointed out that Applicant did not present any separate arguments for the above claims in the response filed on 09/17/2021.
Liu teaches that the polyether antibiotics are highly effective against the gram-positive cocci Staphylococcus aureus (p. 46, Table 1). Examples of polyether antibiotics include monensin, narasin (contains narasin A, see the below for names listed for RN: narasin, monensin can be employed in the nanostructured formulations therein. See page 4, right hand column, lines 8-9. Mosqueira et al. teaches that usually drugs in an amount of 500-600 mg/teat canal are employed for treating bovine mastitis. See para [0008]. It is taught that the drugs in the nanoencapsulated form show extended release and can thus achieve specific target and be released slowly and mainly in the site of action, avoiding loss or inactivation of the drug in other tissues. Thus the doses can be reduced and the efficiency increased and toxicity can be reduced. See para [0013]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to administer a composition in the form of nanoparticulate formulation comprising the polyether ionophore narasin, excipients (nanoparticulate formulation), and gelling agents to a teat canal of the mammary gland with reasonable expectation of success of treating mastitis caused by Staphylococcus aureus or antibiotic resistant bacteria in bovine/dairy cows; and with advantages of using nanoparticulate formulation as taught by Mosqueira et al. It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of narasin such as a dose of 100 to 600 mg/teat canal for treating bovine mastitis. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of 
As discussed above Liu, (Polyether Antibiotics Naturally Occurring Acid lonophores vol. 1: Biology, pp. 43-102, publ. 1982, PTO-892 of record), further in view of Mosqueira et al. (US 2013/0189368, PTO-1449) renders obvious instant claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 view of Chalaust (US 3,920,847, PTO-892 of record). Although the conflicting claims are not identical, they are obvious over each other. Instant claims are directed to a method of treating mastitis in a subject comprising administering a therapeutically effective amount of a polyether ionophore to the subject. Instant claims also recite mastitis is associated with microbial species such as Staphylococcus pseudintermedius, S. aureus, and Streptococcus species, antibiotic resistant bacteria. The claims of ‘232 are directed to a method of treating a topical microbial infection in a subject, Staphylococcus pseudintermedius, comprising topically administering an effective amount of a polyether ionophore selected from the group consisting of narasin, salinomycin, lasalocid, monensin, semduramicin, maduramicin, and laidlomycin, or an acceptable salt thereof, to the subject. It would have been obvious to have treated mastitis caused by microbial infections comprising administering a composition comprising the polyether ionophore and excipient to a teat canal of the mammary gland of the subject because Chalaust teaches mastitis can be treated by topical administration of a composition comprising an antimicrobial and excipient to the mammary gland. Thus, instant claims and claims of '232 are obvious over each other. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of polyether ionophore narasin as in instant claim 57 to treat mastitis.


Response to Arguments
Note: Applicant requests that the provisional rejection for asserted non-statutory double patenting be held in abeyance until allowable subject matter has been indicated. 

For RN   55134-13-9  REGISTRY: The following CA Names are listed in STN
CN   Salinomycin, 4-methyl-, (4S)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4S)-4-Methylsalinomycin
CN   1,6,8-Trioxadispiro[4.1.5.3]pentadecane, salinomycin deriv.
OTHER NAMES:
CN   A 28086A
CN   Antibiotic A 28086A
CN   Antibiotic C 7819B
CN   C 7819B
CN   Monteban
CN   Narasin
CN   Narasin A


Prior Art made of Record:
CN 101273968:Preparation of ammonium maduramicin comprises diluting maduramicin ammonium with polyvidone or Poloxamer as carrier material; 
                      

Veterinary Microbiology, 36, 1993, 253-259; the MIC50 values for controlling Streptococcus for narasin;
US 4,333,919/ antibiotics…narasin, desoxynarasin, monensin, lasalocid;
EP 0 139 595
Brindle, Kirk-Othmer Encyclopedia of Chemical Technology, “Polyether antibiotics”, publ. 2003
US 4,293,539…salinomycin, mastitis, intrammary, claim 5
US 20130189368, para [0026].

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627